DETAILED ACTION
Claims 1, 3-13, and 15-22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ariel Roth (Reg. No. 78731) on May 7, 2021.
The application has been amended as follows: 

1. 	(Currently Amended) A distributed computer system, comprising:
a plurality of computing devices, wherein each computing device comprises:
a memory configured to store a plurality of data transaction requests, wherein each of the plurality of data transaction requests corresponds to a block in a Blockchain, wherein each [[the]] block in the Blockchain includes 
a portion of the Blockchain stored on the memory, wherein the memory stores less than fifty percent of all blocks in the Blockchain;

a processor configured to:
determine whether the data transaction request received by the transceiver corresponds to at least one block in the portion of the Blockchain;
update an internal record of the Blockchain when the data transaction request corresponds to at least one block in the portion of the Blockchain; 
detect an exploit when an adjacent portion of the Blockchain is modified by another computing device of the plurality of computing devices; and
based at least in part on the detecting, verify the updated internal record of the Blockchain with a computing device in the subset of computing devices.

2. 	(Canceled)

3. 	(Original) The distributed computer system of claim 1, wherein each Blockchain portion stored in a memory of one of the plurality of computing devices comprises an overlapping portion with at least one Blockchain portion stored in a memory of another computing device in the plurality of computing devices.

4. 	(Original) The distributed computer system of claim 1, wherein each Blockchain portion stored in a memory of one of the plurality of computing devices comprises an overlapping portion with at least one Blockchain portion stored in memories of at least two other computing devices in the plurality of computing devices.

5. 	(Original) The distributed computer system of claim 1, wherein each Blockchain portion stored in a memory of one of the plurality of computing devices comprises an 

6. 	(Original) The distributed computer system of claim 1, wherein at least one computing device of the plurality of computing devices comprises a Bit Torrent Client.

7. 	(Original) The distributed computer system of claim 6, wherein the Blockchain is embedded in a torrent swarm.

8. 	(Currently Amended) The distributed computer system of claim 1, wherein the processor is further configured to send [[a]]the data transaction request to another computing device in the plurality of computing devices.

9. 	(Original) The distributed computer system of claim 1, wherein the processor is further configured to send the data transaction request with a delay.

10. 	(Currently Amended) The distributed computer system of claim [[1]]9, wherein a length of time of the delay is randomly generated.

11. 	(Original) The distributed computer system of claim 1, wherein the plurality of computing devices further comprises an inter-planetary file system.

12. 	(Original) The distributed computer system of claim 11, wherein one of the plurality of computing devices stores a master portion of the Blockchain and wherein a remainder of the plurality of computing devices store modifications of the Blockchain.

13. 	(Currently Amended) A method for updating records in a Blockchain stored in memories of a plurality of computing devices, wherein each of the plurality of computing devices includes a memory and a portion of the Blockchain stored thereon, and wherein less than fifty percent of all blocks in the Blockchain is available in the portion of the Blockchain, the method comprising:

determining, at a processor of the first computing device, whether the received data transaction request corresponds to at least one block in [[a]]the portion of the Blockchain stored at [[a]]the memory of the first computing device;
updating, by the processor of the first computing device, an internal record of the Blockchain when the data transaction request corresponds to at least one block in the portion of the Blockchain; 
detecting an exploit when another portion of the Blockchain stored on any computing device of the plurality of computing devices is modified; and
based at least in part on the detecting, verifying the updated internal record of the Blockchain with a computing device in the subset of computing devices.

14. 	(Canceled) 

15. 	(Currently Amended) The method of claim [[14]]13, wherein each Blockchain portion stored in a memory of one of the plurality of computing devices comprises an overlapping portion with at least one Blockchain portion stored in a memory of another computing device in the plurality of computing devices.

16. 	(Currently Amended) The method of claim [[14]]13, wherein each Blockchain portion stored in a memory of one of the plurality of computing devices comprises an overlapping portion with at least one Blockchain portion stored in memories of at least two other computing devices in the plurality of computing devices.

17. 	(Currently Amended) The method of claim [[14]]13, wherein each Blockchain portion stored in a memory of one of the plurality of computing devices comprises an 

18. 	(Original) The method of claim 13, wherein at least one computing device of the plurality of computing devices comprises a Bit Torrent Client.

19. 	(Original) The method of claim 18, wherein the Blockchain is embedded in a torrent swarm.

20. 	(Currently Amended) The method of claim 13, further comprising sending, from the first computing device to a computing device in the subset, [[a]]the data transaction request.

21.	(New) The distributed computer system of claim 1, wherein the processor is configured to verify the updated internal record of the Blockchain in response to determining that no exploit is detected.

22.	(New) The method of claim 13, wherein the verifying the updated internal record of the Blockchain is in response to determining that no exploit is detected.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “a plurality of computing devices, wherein each computing device comprises: a memory configured to store a plurality of data transaction requests, wherein each of the plurality of data transaction requests corresponds to a block in a Blockchain, wherein each block in the Blockchain includes a cryptographic hash of a previous block, a timestamp, and transaction data; a portion of the Blockchain stored on the memory, wherein the 
The following are considered to be the closest prior art of record:
Castinado (US 2020/0005299) – teaches only storing the transaction records in a subset of the blockchain nodes and not storing the transaction records on the blockchain itself.
Boudville (US 2020/0042615) – teaches a rewritable blockchain that can be modified, but also teaches that “it is vital to maintain a consistent ledger across the nodes”. In order to do this the blockchain may temporarily refuse new records while the nodes make the changes to the blockchain ledger. This can include “fat” nodes that store the entire ledger and can make modifications to the ledger and “thin” nodes that store a subset of the ledger. Once the changes are made by the “fat” nodes, the “thin” nodes are updated with the data from the “fat” nodes.
Dietz (US 2019/0306549) – teaches that the entire distributed ledger can be stored on multiple devices or that each device may store a portion of the distributed ledger.
Hu (US 2019/0228391) – teaches using blockchain anchor nodes to maintain a uniform distributed ledger with consistent ledger content on all nodes.
Chee (US 2020/0204345) – teaches storing the blockchain ledger on blockchain anchor nodes as well as having other blockchain member nodes that do not store a copy of the blockchain ledger.
Ducatel (EP 3125489) – teaches the blockchain 50% attack. This attack is when a single user (or group of users working together) control more than 50% of the mining resources of the blockchain and can then control and manipulate the blockchain. However, this is different from the type of attack that the claimed invention is trying to prevent.
Carey (US 2018/0165476) – teaches preventing blockchain modification.
Fisher (US 2019/0372769) – teaches storing different overlapping portions of the blockchain on different devices.
However, the concept of dividing a blockchain into portions and storing each portion on a different computing device where each computing device stores less than 50% of the total blockchain in order to detect exploits as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The claims submitted on August 1, 2019 in combination with the above Examiner Amendment has overcome a potential prior art rejection. Therefore, the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498